PER CURIAM.
Appellant, a real estate broker, represented appellee in the purchase and management of several properties. After a period of time appellee revoked appellant’s management contract and brought this action against appellant for (1) rents collected and withheld by appellant in the amount of $566.25, and (2) for $2,400 damages claimed to have resulted from appellant’s mismanagement of the properties. Appellant denied mismanagement and admitted withholding the rents, but alleged they were withheld as an offset to her claim against appellee for a commission of $1,212.50 on the sale of one of the properties.
After a trial of considerable length, the issues of appellee’s claim, of mismanagement and appellant’s claim to the commission were submitted to a jury which returned a verdict for appellee for the amount of the rents and $50 damages, and denied appellant’s claim to the commission.
Appellant appeared at trial and in this court without counsel, and we have examined with care the transcript of testimony and the numerous exhibits to ascertain if any of her numerous claims of error has merit. We find that the case was fully tried and the issues submitted to the jury under proper instructions to which no objections were made. We find no merit to the claims of error.
Affirmed.